DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: in the specification page 1, update the status of the parent application serial No. 16/340962 as now abandoned. Appropriate correction is required.

Claim Interpretation
3.	Claim 2, lines 6-8, recites the limitation “emptying the tundish of molten metal having a first metal property; pouring a stream of molten metal having a second and different metal property downwardly into the tundish”. Because the specification (i.e. page 5, lines 12-20) supporting this claim limitation describes this claimed “emptying” and “pouring” of molten metal having a first metal property and of molten metal having a second and different metal property respectively to constitute a mere process of batch casting the first metal followed by the second metal without any particular comingling or mixing of the two different molten metals in the tundish. The Examiner, hereby interprets any convention tundish to meet the claimed limitation since it would be capable of batch casting molten metals of different properties sequentially to a mold or any subsequent casting equipment.
                                                 Claim Objections
4.	Claims 1-3 are objected to because of the following informalities: 
(i) The preamble of claim 1 recites “A method of molten metal continuous casting of metals utilizing in a tundish an impact pad having a non-wavy spherical top impact surface without any surrounding sidewalls or weirs, comprising the steps of:” In particular the preamble as presented is wordy, indirect and the sentence construction has errors. It is therefore suggested to replace with --A method of continuous casting molten metal utilizing a tundish provided with an impact pad having a non-wavy spherical top impact surface without any surrounding sidewalls or weirs, comprising the steps of: --.
 Appropriate correction is required.
	Claim 1, line 4-5, recites the limitation “molten metal is transported from a ladle and poured downwardly into the tundish”, it is suggested to replace with --pouring the molten metal from a ladle downwardly into the tundish--, since the molten metal is not transported in the ladle but rather contained therein.
	Claim 1, lines 7- 9, recites the limitation “the molten metal flowing into the tundish initially impact the non-wavy spherical top of the impact pad and is accelerated in a horizontal vector”, it is suggested to replace with --the molten metal flowing into the tundish initially impact the non-wavy spherical top of the impact pad and accelerating in a horizontal direction--.
	Claim 1, line 10, recites the limitation “tundish nozzles are opened after reaching the desired height”, it is suggested to replace with --opening tundish discharge nozzles after reaching the desired height--.
	(ii) The preamble of claim 2 recites “A method of molten metal continuous casting of metals having different metallurgical properties utilizing an impact pad having a non-wavy spherical top impact surface without any surrounding sidewalls or weirs in a tundish, comprising the steps of:” In particular the preamble as presented is wordy and indirect. It is therefore suggested to replace with -- A method of continuous casting metals having different metallurgical properties utilizing an impact pad having a non-wavy spherical top impact surface without any surrounding sidewalls or weirs in a tundish, comprising the steps of: --. Appropriate correction is required.
	In claim 3, it is suggested to replace “wherein the method is performed in casting steel metal alloys” with --wherein the metals casted comprises steel metal alloys--. For claim language clarity.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the next continuous casting equipment" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the next continuous casting equipment" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is indefinite because it recites the limitation “upon impacting the non-wavy spherical top the flow of molten metal is accelerated and optimized in terms of total volume” in line 10-11. In particular, it is unclear what this limitation means because the specification fails to describe any correlation between the spherical shape of the top of the impact pad and the volume of molten metal. Furthermore, what constitutes the total volume of molten metal has not been clearly defined in neither the claim nor the specification. Thereby rendering the scope of the claim unascertainable. For prosecution purposes this limitation is not accorded any substantially patentable weight in the instant office action.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US Patent No. 6,516,870) in view of Siegfried (EP0184634, also see the Espacenet English Machine Translation Version “EEMTV”).
	Regarding claim 1, Chakraborty teaches a method of continuous casting molten metal (36 see abstract, column 1, lines 10-20, column 2, lines 50-55 and figures 1 and 2) utilizing a tundish (10, see figures 1 and 2 and column 4, lines 13-20) provided with an impact pad (64, see figures 1 and 2 and column 5, lines 15-25) having a non-wavy flat top impact surface without any surrounding sidewalls or weirs (see in figures 1 and 2 the flat top impact pad is not wavy and not surrounded by any sidewalls or weir), comprising the steps of:  pouring the molten metal from a ladle (see column 5, lines 15-20) downwardly into the tundish (10 see figures 1 and 2, column 1, lines 10-15 and column 5, lines 15-20) at the bottom of which is located said non-wavy flat top impact pad (64, see figures 1 and 2) without any surrounding sidewalls or weirs restricting the flow inside the tundish; wherein the molten metal (36, see figures 1 and 2, column 4, lines 25-33 and column 5, lines 16-32)  flowing into the tundish (10) initially impacts or impinges the surface of said non-wavy flat top of the impact pad  and flows outwardly in a horizontal direction to fill the tundish internal volume; and opening a pair of  tundish shrouds or nozzles (38 & 40, see figures 1 and 2 and column 4, lines 28-33) after reaching a desired height of molten metal in the tundish to allow the molten metal to leave the tundish bottom through the tundish nozzles (38 and 40, see figures 1 and 2 and column 4, lines 28-33) to a next continuous casting equipment such as a caster mold (see column 4, lines 28-33). 
 	Chakraborty teaches an impact pad having a non-wavy flat top impact surface (64, see figures 1 and 2) but fails to teach a non-wavy spherical top impact surface.
   Siegfried teaches a ladle (10, see Siegfried figure 1, and also see the “EEMTV”, abstract and Description: para [0002] and [0010])  with its bottom provided with an impact pad (20, see Siegfried, figures 1, 3 and 9, EEMTV”, abstract and Description: para [0012]- [0017]) having a non-wavy spherical top impact surface (22 see Siegfried, figures 1, 3 and 9, EEMTV”, Description: para [0017] without any surrounding sidewalls or weirs (see Siegfried, figures 1, 3 and 9, for example). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the continuous casting process of Chakraborty to use an impact pad having a non-wavy spherical top impact surface as exemplified by Siegfried; wherein doing so would amount to a mere substitution of one impact pad configuration or type for another within the same art that would work equally well in the Chakraborty process; especially since said impact pad having a non-wavy spherical top impact surface spreads out the molten metal on impact with a substantially laminar flow pattern to fill the molten metal vessel without exhibiting any significant turbulence (see Siegfried EEMTV”, Description: para [0005], [001]).

9.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US Patent No. 6,516,870) in view of Siegfried (EP0184634, also see the Espacenet English Machine Translation Version “EEMTV”) and Hohenbichler et al. (US Patent No. 7,789,123).
	Regarding claims  2 and 3, Chakraborty teaches a method of continuous casting molten metal, particularly molten steel alloy (36 see abstract, column 1, lines 10-20, column 2, lines 50-55, column 5, lines 16-32 and 39-44; and figures 1 and 2) utilizing a tundish (10, see figures 1 and 2 and column 4, lines 13-20) provided with an impact pad (64, see figures 1 and 2 and column 5, lines 15-25) having a non-wavy flat top impact surface without any surrounding sidewalls or weirs (see in figures 1 and 2 the flat top impact pad is not wavy and not surrounded by any sidewalls or weir), comprising the steps of:  pouring the molten metal from a ladle (see column 5, lines 15-20) downwardly into the tundish (10 see figures 1 and 2, column 1, lines 10-15 and column 5, lines 15-20) at the bottom of which is located said non-wavy flat top impact pad (64, see figures 1 and 2) without any surrounding sidewalls or weirs restricting the flow inside the tundish; wherein the molten metal (36, see figures 1 and 2, column 4, lines 25-33 and column 5, lines 16-32)  flowing into the tundish (10) initially impacts or impinges the surface of said non-wavy flat top of the impact pad  and flows outwardly in a horizontal direction to fill the tundish internal volume; and opening a pair of  tundish shrouds or nozzles (38 & 40, see figures 1 and 2 and column 4, lines 28-33) after reaching a desired height of molten metal in the tundish to allow the molten metal to leave the tundish bottom through the tundish nozzles (38 and 40, see figures 1 and 2 and column 4, lines 28-33) to a next continuous casting equipment such as a caster mold (see column 4, lines 28-33). 
 	Chakraborty teaches an impact pad having a non-wavy flat top impact surface (64, see figures 1 and 2) but fails to teach a non-wavy spherical top impact surface.
   Siegfried teaches a ladle (10, see Siegfried figure 1, and also see the “EEMTV”, abstract and Description: para [0002] and [0010])  with its bottom provided with an impact pad (20, see Siegfried, figures 1, 3 and 9, EEMTV”, abstract and Description: para [0012]- [0017]) having a non-wavy spherical top impact surface (22 see Siegfried, figures 1, 3 and 9, EEMTV”, Description: para [0017] without any surrounding sidewalls or weirs (see Siegfried, figures 1, 3 and 9, for example). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the continuous casting process of Chakraborty to use an impact pad having a non-wavy spherical top impact surface as exemplified by Siegfried; wherein doing so would amount to a mere substitution of one impact pad configuration or type for another within the same art that would work equally well in the Chakraborty process; especially since said impact pad having a non-wavy spherical top impact surface spreads out the molten metal on impact with a substantially laminar flow pattern to fill the molten metal vessel without exhibiting any significant turbulence (see Siegfried EEMTV”, Description: para [0005], [001]).
	Chakraborty in view of Siegfried fails to particular teach a continuous casting process in which after filling the tundish to a desire height, maintaining the molten metal level in the tundish constant; wherein the amount of molten metal inflow is equal to the amount of metal leaving from the tundish through the tundish nozzles to the next continuous casting equipment. 
However, Hohenbichler et al. teaches a continuous casting process from a tundish (8, see Hohenbichler et al., figures 1, 6, 7a and 7b, abstract and column 7, lines 27-39) to a casting mold (4, see Hohenbichler et al., figures 1, 6, 7a and 7b, abstract and column 7, lines 6-39); wherein after filling the tundish to a desire height, maintaining the molten metal level in the tundish constant by controlling the amount of molten metal inflow to be equal to the amount of metal leaving from the tundish through the tundish nozzles (10, see Hohenbichler et al., figures 1, 6, 7a and 7b and column 7, lines 6-39) to the continuous casting mold (4, see Hohenbichler et al., figure 1, 6, 7a and 7b).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the continuous casting process of Chakraborty in view of Siegfried to maintain the molten metal level in the tundish constant by controlling the amount of molten metal inflow to be equal to the amount of metal leaving from the tundish through the tundish nozzles as taught by Hohenbichler et al., and that would ensure a uniform transfer of melt into the continuous casting mold and consequently producing a high quality metal casting (see Hohenbichler et al., abstract and column 7, lines 28-39).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duchateau et al. (US 4,177,855), Hind (US 3,941,281) and Nitzl et al. (US 9,168,586) are also cited in PTO-892.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733   
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733